Citation Nr: 1646163	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  09-09 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hip disability, to include as due to a service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1977 to July 1979. 

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Veteran testified before a Decision Review Officer (DRO) in November 2010 and before the undersigned Veterans Law Judge in March 2012 at the Seattle RO. Transcripts of these hearings are of record.

In September 2015, the Board issued a decision which, in relevant part, denied entitlement to service connection for a bilateral hip disability, to include as due to a service-connected right ankle disability.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court or CAVC).  In a June 2016 Order, the Court granted a joint motion for partial remand (JMPR) of that claim.  [On appeal, the Veteran did not pursue claims of entitlement to service connection for back and knee disabilities which were denied by the Board in that same September 2015 decision.]  The matter is again before the Board subsequent to remand from the Court.

In July 2016 correspondence, the Veteran's attorney requested a Board hearing via videoconference.  As noted above, the Veteran has already had a Board hearing on this matter.  Other than situations in which hearings have already been conducted before more than one Veterans Law Judge, which is not applicable here, there is nothing in the statutory framework or regulatory provisions or CAVC caselaw relating to personal hearings that requires more than one hearing before the Board in connection with a claim.  See 38 C.F.R. §§ 3.103(c), 20.700-20.717, 20.1304; see also 38 U.S.C. § 7107 ("Appeals: dockets; hearings").  All of the relevant regulatory provisions clearly and plainly discuss the right to have a hearing.  See, e.g., 38 C.F.R. §§ 3.3103(c), 20.700, 20.702, 20.703, 20.1304 (emphasis added).  Therefore, the Veteran is not entitled to a second Board hearing as a matter of right, and the Board will treat the request as a motion for an additional hearing.  38 C.F.R. § 20.1304(b)(1).

A motion requesting relief from the usual rules regarding hearing requests, such as the Veteran's request for a second Board hearing, must be accompanied by an explanation of the justification for the request.  38 C.F.R. §§ 20.703 and 20.1304 (b)(1).  The attorney indicated that the purpose of the hearing is to permit the Veteran to provide additional evidence in the form of testimony.  See July 2016 Correspondence from Veteran's Attorney.  However, the record reflects that he already provided testimony on this particular matter and has had ample opportunity to submit evidence and argument subsequent to that hearing.  The desire to provide additional testimony alone does not constitute good cause for a second Board hearing.  A full transcript from the hearing is of record, and the same Veterans Law Judge remains available to decide his appeal.  Because the Veteran has not provided good cause supporting his request for a second Board hearing on this matter, the motion is denied.  The Veteran can, of course, submit additional evidence in support of his appeal while it is in remand status, and can do so via written statements fully setting forth his contentions.

In November 2016, the Veteran's attorney submitted a medical report, stating it was in regards to the claims for bilateral hip, low back, bilateral knee, and right ankle conditions.  As noted above, the Board denied back and knee claims in the 2015 decision, and those issues were not pursued at the CAVC level.  Therefore, there are no pending claims for the back and knees, and if the Veteran wishes to file a request to reopen these claims, he is advised he must submit a completed VA Form 21-526 or VA Form 21-526EZ.  He is already service-connected for the right ankle, and if he wishes to file a claim for an increase, again, he should do so by completing VA Form 21-526 or VA Form 21-526EZ.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the May 2016 JMPR, the parties agreed that the September 2011 and November 2012 examiners' failure to address aggravation, as well as causation, with respect to the Veteran's bilateral hip disability rendered the opinions on secondary service connection inadequate.  See also Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  They further agreed that a negative opinion on aggravation could not properly be inferred from the rationales provided for the causation opinions.

Given the terms of the JMPR and the state of the record, the Board must remand this matter to the RO/AMC for the purpose of obtaining an adequate opinion on secondary service connection.  In addition, the Veteran will have the opportunity to submit additional evidence and argument regarding his claim.  

Finally, the JMPR indicated that the issue of whether the Veteran had a pre-existing hip disability had been raised by the record and that the Board should make a specific finding of fact on that issue.  Since no hip disability was noted on the Veteran's entrance examination, he is entitled to the presumption of soundness.  To rebut this, the evidence would need to show, first, that the hip condition clearly and unmistakably pre-existed service.  As discussed in the JMPR, there is some conflicting evidence regarding the possibility of a pre-existing hip disability.  The 2003 medical opinion cited in the JMR stated there was "some question" as to whether there was a congenital hip condition, while the 2010 medical opinion cited in the JMR stated the medical evidence "pretty much eliminates" a congenital or childhood condition.  Since the statement the Veteran may have had a congenital hip condition was purely speculative ("some question"), while another medical professional concluded such a possibility had been eliminated, this difference of medical opinions is in no way CLEAR.  Even the Veteran testified that his doctors were "guessing."  Therefore, since the JMPR asked for an explicit finding from the Board, the Board finds the presumption of soundness has not been rebutted by CLEAR and UNMISTAKABLE evidence that the Veteran had a pre-existing hip condition.  No further development is warranted on this point, as any further opinion, whether it be negative or positive, would only add to the contradictions already evident in the record, and could therefore not rise to a level of clear and unmistakable evidence.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the electronic claims file the Veteran's medical records from the VA Medical Center in Walla Walla and the VA Puget Sound Health Care System for treatment from July 2011 to the present.

2.  Only after obtaining the above VA records, then the entire claims file should be reviewed by the examiner who examined the Veteran in November 2012 for the purpose of obtaining an addendum opinion (or another medical professional if that person is no longer available).  A new examination is not required, unless it is deemed needed.  

After reviewing the record and performing any examination and/or testing of the Veteran deemed necessary, the examiner should address the following:

a.  In her November 2012 report, the examiner provided a negative causation opinion with respect to the Veteran's bilateral hip disability.  It would be helpful if the examiner specifically commented on the October 2016 private opinion letter which indicates that the Veteran's bilateral hip disability may be related to his active service and/or his service-connected right ankle disability.

b.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's bilateral hip disability has been aggravated by his service-connected right ankle disability?

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.
 
3.  After completing the above, and any other development deemed necessary, readjudicate, based on the entirety of the evidence, the Veteran's claim of entitlement to service connection for a bilateral hip disability.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

